Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT, dated as of April 25, 2013 (the “Agreement”) by
and among MOXIAN GROUP HOLDINGS, INC. (f/k/a First Social Networx Corp.), a
Florida corporation (“U.S. Co”), MOXIAN GROUP LIMITED, a corporation
incorporated under the laws of British Virgin Islands (“Moxian BVI”), and
Medicode Group Limited, Moxian BVI’s sole shareholder (“Moxian Holder”).


WHEREAS, the authorized capital of U.S. Co consists of 500,000,000 shares of
common stock, par value $.0001 per share (the “Common Stock"), with 125,000,000
shares issued and outstanding;


WHEREAS, the Moxian Holder owns 100% equity interests of Moxian BVI;
 
WHEREAS, the Moxian Holder believe it is in its best interest to exchange with
U.S. Co all of the equity interests of Moxian BVI which Moxian Holder holds for
the number of the Common Stock as provided in Section 1.1 herein; and
 
WHEREAS, it the intention of the parties that:  (i) said exchange of shares
shall qualify as a tax-free reorganization under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”); and (ii) said exchange
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement (the “1933 Act”).


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
EXCHANGE OF MOXIAN BVI SECURITIES FOR COMMON STOCK
 
Section 1.1          Agreement of  Moxian Holder and U.S. Co to Exchange Common
Stock for all equity interests of Moxian BVI.  On the Closing Date (as
hereinafter defined) and upon the terms and subject to the conditions set forth
in this Agreement, Moxian Holder shall sell, assign, transfer, convey and
deliver all of the equity interests of Moxian BVI to U.S. Co, and U.S. Co shall
accept all of the equity interests from Moxian Holder in exchange for the
issuance to the Moxian Holder 105,000,000 shares of Common Stock.


Section 1.2          Closing.  The closing of the exchange to be made pursuant
to this Agreement (the "Closing") shall take place at 10:00 a.m. E.S.T. on the
second business day after the conditions to closing set forth in Articles V and
VI have been satisfied or waived, or at such other time and date as the parties
hereto shall agree in writing (the "Closing Date"), at the offices of Ofsink,
LLC, 900 Third Avenue, 5th Floor, New York, New York 10022. At the Closing,
Moxian Holder shall cause U.S. Co to be registered as the shareholder of 2
capital shares representing 100% of equity interests of Moxian BVI on the book
of Moxian BVI.  In full consideration and exchange for all equity interests of
Moxian BVI, U.S. Co shall issue and exchange to Moxian Holder
105,000,000  shares of the Common Stock.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.3          Tax Treatment. The exchange described herein is intended to
comply with Section 368(a)(1)(B) of the Code, and all applicable regulations
thereunder.  In order to ensure compliance with said provisions, the parties
agree to take whatever steps may be necessary, including, but not limited to,
the amendment of this Agreement.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF U.S. CO


U.S. Co hereby represents, warrants and agrees as follows:


Section 2.1          Corporate Organization.  U.S. Co is a corporation duly
organized, validly existing and in good standing under the laws of Florida, and
has all requisite corporate power and authority to own its properties and assets
and to conduct its business as now conducted and is duly qualified to do
business in good standing in each jurisdiction in which the nature of the
business conducted by U.S. Co or the ownership or leasing of its properties
makes such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a material adverse
effect on the business, operations, properties, assets, condition or results of
operation of U.S. Co (a "U.S. Material Adverse Effect");


Section 2.2          Capitalization of U.S. Co.  The authorized capital stock of
U.S. Co consists of 500,000,000 shares of Common Stock and 100,000,000 shares of
preferred stock, par value $.0001 per share (“Preferred Stock”). Of such
authorized capital, 125,000,000 shares of Common Stock and no Preferred Stock
are issued and outstanding as of the date hereof. All of the Common Stock to be
issued pursuant to this Agreement have been duly authorized and will be validly
issued, fully paid and non-assessable and no personal liability will attach to
the ownership thereof.  As of the date of this Agreement there are and as of the
Closing Date, there will be, no outstanding options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any shares of capital stock or any un-issued
or treasury shares of capital stock of U.S. Co, except for the Common Stock to
be issued pursuant to this Agreement.


Section 2.3          Subsidiaries and Equity Investments.  U.S. Co does not own
any subsidiaries or equity interest in corporations, partnerships or joint
ventures except as set forth on Schedule 2.3.


Section 2.4          Authorization and Validity of Agreements.  U.S. Co has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by U.S. Co and the
consummation by U.S. Co of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of U.S. Co, and no other corporate
proceedings on the part of U.S. Co are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.5          No Conflict or Violation.  The execution, delivery and
performance of this Agreement by U.S. Co does not and will not violate or
conflict with any provision of its Articles of Incorporation or By-laws, and
does not and will not violate any provision of law, or any order, judgment or
decree of any court or other governmental or regulatory authority, nor violate
or result in a breach of or constitute (with due notice or lapse of time or
both) a default under, or give to any other entity any right of termination,
amendment, acceleration or cancellation of, any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which U.S. Co is a party or by which it is bound or to which any of their
respective  properties or assets is subject, nor will it result in the creation
or imposition of any lien, charge or encumbrance of any kind whatsoever upon any
of the properties or assets of U.S. Co, nor will it result in the cancellation,
modification, revocation or suspension of any of the licenses, franchises,
permits to which U.S. Co is bound.


Section 2.6          Consents and Approvals.  No consent, waiver, authorization
or approval of any governmental or regulatory authority, domestic or foreign, or
of any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by U.S. Co or performance by U.S. Co of
its obligations hereunder.


Section 2.7          Absence of Certain Changes or Events.  Since its inception:
 
(a) U.S. Co is not currently engaged in any business and have not engaged in any
operations and have been dormant. As of the date of this Agreement, there is no,
and as of the Closing Date there shall not be any, event, condition,
circumstance or prospective development which threatens or may threaten to have
a material adverse effect on the assets, properties, operations, prospects, net
income or financial condition of U.S. Co; and
 
(b) there has not been, and as of the Closing Date there shall not be, any
declaration, setting aside or payment of dividends or distributions with respect
to shares of capital stock of U.S. Co or any redemption, purchase or other
acquisition of any capital stock of U.S. Co or any other of U.S. Co’s
securities.


Section 2.8          Survival.  Each of the representations and warranties set
forth in this Article II shall be deemed represented and made by U.S. Co at the
Closing as if made at such time and shall survive the Closing for a period
terminating on the first anniversary of the date of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF MOXIAN BVI


Moxian BVI represents, warrants and agrees as follows:
 
Section 3.1          Corporate Organization.

 
(a)         Moxian BVI is duly organized, validly existing and in good standing
under the laws of British Virgin Islands and has all requisite corporate power
and authority to own its properties and assets and to conduct its business as
now conducted and is duly qualified to do business in good standing in each
jurisdiction in where the nature of the business conducted by Moxian BVI or the
ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of Moxian BVI (a " Moxian
BVI Material Adverse Effect").
 
(b)         Copies of the Articles of Incorporation of Moxian BVI, with all
amendments thereto to the date hereof, have been furnished to U.S. Co, and such
copies are accurate and complete as of the date hereof.  Moxian BVI does not own
or maintain any minute books that contain the minutes of all meetings of the
Board of Directors and the shareholder of Moxian BVI as of the date of this
Agreement.


Section 3.2          Capitalization of Moxian BVI; Title to the Moxian BVI
Equity Interests.  On the Closing Date, immediately before the transactions to
be consummated pursuant to this Agreement, Moxian BVI has a total share capital
of 2 shares of its share capital issued and outstanding. Moxian Holder shall
collectively own 100% of the equity interests of Moxian BVI.


Section 3.3          Disclosure.  This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of Moxian BVI in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.


Section 3.4          Survival.  Each of the representations and warranties set
forth in this Article III shall be deemed represented and made by Moxian BVI at
the Closing as if made at such time and shall survive the Closing for a period
terminating on the first anniversary of the date of this Agreement.
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF MOXIAN HOLDER


The Moxian Holder represents, warrants and agrees as follows:


Section 4.1          Authorization and Validity of Agreements. The Moxian Holder
has all entity power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby and the execution and delivery of this Agreement by the
Moxian Holder and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary action and no other proceedings on the
part of the Moxian Holder are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. No approvals by the shareholder
of Moxian BVI are required for Moxian Holder to consummate the transactions
contemplated hereby.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.2          No Conflict or Violation.  The execution, delivery and
performance of this Agreement by Moxian Holder does not and will not violate or
conflict with any provision of the constituent documents of the Moxian Holder,
and does not and will not violate any provision of law, or any order, judgment
or decree of any court or other governmental or regulatory authority.
 
Section 4.3          Investment Representations.  (a) All of the Common Stock to
be acquired by Moxian Holder pursuant to this Agreement will be acquired
hereunder solely for the account of Moxian Holder, for investment, and not with
a view to the resale or distribution thereof. Each of the Moxian Holder
understands and is able to bear any economic risks associated with Moxian
Holder’ investment in the Common Stock. The Moxian Holder has had full access to
all the information. The Moxian Holder considers necessary or appropriate to
make an informed investment decision with respect to the Common Stock to be
acquired under this Agreement.


Section 4.4          Moxian Holder Status.  The Moxian Holder is either (i) an
“accredited investor” (as such term is defined in Rule 501(a) of Regulation D
promulgated under the 1933 Act), or (ii) not a “U.S. person” (as such term is
defined in Regulation S promulgated under the 1933 Act) and is not acquiring the
Common Stock for the benefit of any U.S. person.
 
Section 4.5          Reliance on Exemptions.  The Moxian Holder understands that
the Common Stock is being offered and issued to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that U.S. Co is relying upon, among other things, the truth
and accuracy of, and Moxian Holder’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Moxian Holder set
forth herein in order to determine the availability of such exemptions and the
eligibility of Moxian Holder to acquire the Common Stock.
 
Section 4.6          Information.  Moxian Holder and his advisors, if any, have
been furnished with all materials relating to the offer and sale of the Common
Stock which have been requested by Moxian Holder. Moxian Holder and his
advisors, if any, have been afforded the opportunity to ask questions of U.S.
Co.  Neither such inquiries nor any other due diligence investigations conducted
by Moxian Holder or his advisors, if any, or its representatives shall modify,
amend or affect Moxian Holder’s right to rely on the representations and
warranties contained herein. Moxian Holder understands that its investment in
the Common Stock involves a high degree of risk and is able to afford a complete
loss of such investment. Moxian Holder has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision in
respect of its acquisition of the Common Stock.
 
Section 4.7          No Governmental Review.  Moxian Holder understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Common
Stock or the fairness or suitability of the investment in the Common Stock nor
have such authorities passed upon or endorsed the merits of the offering of the
Common Stock.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.8          Transfer or Resale.  Moxian Holder understands:  (i) none
of the Common Stock has been or are being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) Moxian Holder
shall have delivered to U.S. Co an opinion of counsel, in a form reasonably
acceptable to U.S. Co, to the effect that such Common Stock to be sold, assigned
or transferred may be sold, assigned or transferred pursuant to an exemption
from such registration, or (C) Moxian Holder provides U.S. Co with assurance
reasonably acceptable to U.S. Co that such Common Stock and the Convertible can
be sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act, as amended, (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Common Stock made in reliance on Rule 144 may
be made only in accordance with the terms of Rule 144 and further, if Rule 144
is not applicable, any resale of the Common Stock under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) none of U.S. Co or any other person is under any
obligation to register the Common Stock under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.
 
Section 4.9          Survival.  Each of the representations and warranties set
forth in this Article IV shall be deemed represented and made by the Moxian
Holder at the Closing as if made at such time and shall survive the Closing for
a period terminating on the second anniversary of the date of this Agreement.


ARTICLE V


COVENANTS


Section 5.1          Certain Changes and Conduct of Business.
 
(a)          From and after the date of this Agreement and until the Closing
Date, U.S. Co shall not, and the shareholders of U.S. Co shall cause U.S. Co not
to, carry out any business other than maintaining its corporate existence and
making any governmental filings necessary and in a manner consistent with all
representations, warranties or covenants of U.S. Co and the shareholders of U.S.
Co and shall not and shall cause U.S. Co to not:


 
i.
make any change in its Articles of Incorporation or Bylaws; issue any additional
shares of capital stock or equity securities or grant any option, warrant or
right to acquire any capital stock or equity securities or issue any security
convertible into or exchangeable for its capital stock or alter in any material
term of any of its outstanding securities or make any change in its outstanding
shares of capital stock or its capitalization, whether by reason of a
reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;

 
 
6

--------------------------------------------------------------------------------

 
 
 
ii.
A.
incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof; or



 
B.
issue any securities convertible or exchangeable for debt or equity securities
of U.S. Co;



 
iii.
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof;



 
iv.
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed t;



 
v.
acquire any assets, raw materials or properties, or enter into any other
transaction;



 
vi.
enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee;



 
vii.
make or commit to make any material capital expenditures;



 
viii.
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;



 
ix.
guarantee any indebtedness for borrowed money or any other obligation of any
other person;



 
x.
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;



 
xi.
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;

 
 
7

--------------------------------------------------------------------------------

 
 
 
xii.
make any loan, advance or capital contribution to or investment in any person;



 
xiii.
make any change in any method of accounting or accounting principle, method,
estimate or practice;



 
xiv.
settle, release or forgive any claim or litigation or waive any right;



 
xv.
commit itself to do any of the foregoing.



(b)           From and after the date of this Agreement and until the Closing
Date Moxian BVI shall:


 
1.
continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;



 
2.
conduct no business other than maintaining its corporate existence and making
necessary governmental filings; and



 
3.
keep its books of account, records and files in the ordinary course and in
accordance with existing practices.



Section 5.2          Access to Properties and Records.  Moxian BVI shall afford
U.S. Co’s accountants, counsel and authorized representatives, and U.S. Co shall
afford to Moxian BVI’s accountants, counsel and authorized representatives full
access during normal business hours throughout the period prior to the Closing
Date (or the earlier termination of this Agreement) to all of such parties’
properties, books, contracts, commitments and records and, during such period,
shall furnish promptly to the requesting party all other information concerning
the other party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 5.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.


Section 5.4          Consents and Approvals.  The parties shall:


(a)          use their reasonable commercial efforts to obtain all necessary
consents, waivers, authorizations and approvals of all governmental and
regulatory authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and


(b)          diligently assist and cooperate with each party in preparing and
filing all documents required to be submitted by a party to any governmental or
regulatory authority, domestic or foreign, in connection with such transactions
and in obtaining any governmental consents, waivers, authorizations or approvals
which may be required to be obtained connection in with such transactions.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.5          Public Announcement.  Unless otherwise required by
applicable law, the parties hereto shall consult with each other before issuing
any press release or otherwise making any public statements with respect to this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation.


Section 5.6          Stock Issuance.  From and after the date of this Agreement
until the Closing Date, neither U.S. Co nor Moxian BVI shall issue any
additional shares of its capital stock or other securities or equity interests
except for the Common Stock which are to be issued pursuant to this Agreement.


ARTICLE VI


CONDITIONS TO OBLIGATIONS OF MOXIAN HOLDER


The obligations of Moxian Holder to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by Moxian
Holder in his sole discretion:


Section 6.1          Representations and Warranties of U.S. Co. All
representations and warranties concerning U.S. Co made in this Agreement shall
be true and correct on and as of the Closing Date as if again made by U.S. Co as
of such date.


Section 6.2          Agreements and Covenants.  U.S. Co shall have performed and
complied in all material respects to all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.


Section 6.3          Consents and Approvals.  Consents, waivers, authorizations
and approvals of any governmental or regulatory authority, domestic or foreign,
and of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.


Section 6.4          No Violation of Orders.  No preliminary or permanent
injunction or other order issued by any court or governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, which declares this Agreement invalid in any respect or
prevents the consummation of the transactions contemplated hereby, or which
materially and adversely affects the assets, properties, operations, prospects,
net income or financial condition of U.S. Co shall be in effect; and no action
or proceeding before any court or governmental or regulatory authority, domestic
or foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6.5          Other Closing Documents.  Moxian Holder shall have received
such other certificates, instruments and documents in confirmation of the
representations and warranties of U.S. Co or in furtherance of the transactions
contemplated by this Agreement as they or their counsel may reasonably request.


Section 6.6          Absence of Litigation. No action, suit or proceeding before
any court or any governmental body or authority, pertaining to the transactions
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened.


Section 6.7          Disposition of U.S. Co’s Existing Business, Assets and
Liabilities. As of the Closing Date, except for cash, U.S. Co shall have no
assets, including, without limitation, contract rights (other than its rights
and obligations under contracts as set forth in Schedule 6.7), and U.S. Co shall
have no liabilities or contingent liabilities.
 
ARTICLE VII


CONDITIONS TO OBLIGATIONS OF U.S. CO


The obligations of U.S. Co to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by U.S. Co in its
sole discretion:


Section 7.1          Representations and Warranties of Moxian BVI and Moxian
Holder.  All representations and warranties made by Moxian BVI and Moxian Holder
in this Agreement shall be true and correct on and as of the Closing Date as if
again made by Moxian BVI and Moxian Holder on and as of such date.


Section 7.2          Agreements and Covenants.  Moxian BVI and Moxian Holder
shall have performed and complied in all material respects to all agreements and
covenants required by this Agreement to be performed or complied with by it on
or prior to the Closing Date.


Section 7.3          Consents and Approvals.  All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement, shall
have been duly obtained and shall be in full force and effect on the Closing
Date.


Section 7.4          No Violation of Orders.  No preliminary or permanent
injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Moxian BVI, taken as a whole, shall be in effect; and no
action or proceeding before any court or government or regulatory authority,
domestic or foreign, shall have been instituted or threatened by any government
or governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 7.5.         Other Closing Documents.  Moxian BVI shall have received
such other certificates, instruments and documents in confirmation of the
representations and warranties of Moxian BVI and Moxian Holder or in furtherance
of the transactions contemplated by this Agreement as U.S. Co or its counsel may
reasonably request.


Section 7.6          Absence of Litigation. No action, suit or proceeding before
any court or any governmental body or authority, pertaining to the transactions
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against Moxian BVI or Moxian Holder.


ARTICLE VIII


TERMINATION AND ABANDONMENT


SECTION 8.1     Methods of Termination.  This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time before the
Closing:


(a)         By the mutual written consent of the parties;
 
(b)         By U.S. Co upon a material breach of any representation, warranty,
covenant or agreement on the part of Moxian Holder set  forth in this Agreement,
or if any representation or warranty of Moxian BVI and Moxian Holder shall
become untrue, in either case such that any of the conditions set forth in
Article VII hereof would not be satisfied, and such breach shall, if capable of
cure, has not been cured within ten (10) days after receipt by the party in
breach of a notice from the non-breaching party setting forth in detail the
nature of such breach;
 
(c)         By Moxian Holder, upon a material breach of any representation,
warranty, covenant or agreement on the part of U.S. Co set forth in this
Agreement, or, if any representation or warranty of U.S. Co and the shareholders
of U.S. Co shall become untrue, in either case such that any of the conditions
set forth in Article VI hereof would not be satisfied, and such breach shall, if
capable of cure, not have been cured within ten (10) days after receipt by the
party in breach of a written notice from the non-breaching party setting forth
in detail the nature of such breach; and


(d)         By any party if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 8.2         Procedure Upon Termination.  In the event of termination and
abandonment of this Agreement by a party pursuant to Section 8.1, written notice
thereof shall forthwith be given by the terminating party to the other parties
and this Agreement shall terminate and the transactions contemplated hereby
shall be abandoned, without further action.  If this Agreement is terminated as
provided herein, no party to this Agreement shall have any liability or further
obligation to any other party to this Agreement; provided, however, that no
termination of this Agreement pursuant to this Article VIII shall relieve any
party of liability for a breach of any provision of this Agreement occurring
before such termination.
 
ARTICLE IX


MISCELLANEOUS PROVISIONS


Section 9.1         Survival of Provisions.  The respective representations,
warranties, covenants and agreements of each of the parties to this Agreement
(except covenants and agreements which are expressly required to be performed
and are performed in full on or before the Closing Date) shall survive the
Closing Date and the consummation of the transactions contemplated by this
Agreement for a period of one year. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.


Section 9.2         Publicity.  No party shall cause the publication of any
press release or other announcement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other parties,
unless a press release or announcement is required by law.  If any such
announcement or other disclosure is required by law, the disclosing party agrees
to give the non-disclosing parties prior notice and an opportunity to comment on
the proposed disclosure.


Section 9.3         Successors and Assigns.  This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other parties.


Section 9.4         Fees and Expenses.  Except as otherwise expressly provided
in this Agreement, all legal and other fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees, costs or expenses.


Section 9.5         Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested) to the parties at the following
addresses:
 
 
12

--------------------------------------------------------------------------------

 
 
If to U.S. Co to:


Moxian Group Holdings, Inc.
Unit No. 304, New East Ocean Centre,
No 9 Science Museum Road,
T.S.T., Kowloon, Hong Kong
Attn: Liew Kwong Yeow
 
with a copy to:


Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren Ofsink, Esq.
Fax: 646-224-9844
 
If to Moxian BVI or Moxian Holder, to:
Unit No. 304, New East Ocean Centre,
No 9 Science Museum Road,
T.S.T., Kowloon, Hong Kong
Attn: Cheung Chor Kiu, Lawrence


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5


Section 9.6         Entire Agreement.  This Agreement, together with the
exhibits hereto, represents the entire agreement and understanding of the
parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement.  No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 9.7         Severability.  This Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible so as to be valid and enforceable.


Section 9.8         Titles and Headings.  The Article and Section headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of this Agreement or of any term or
provision hereof.


Section 9.9         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.


Section 9.10       Convenience of Forum; Consent to Jurisdiction.  The parties
to this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.


Section 9.11       Enforcement of the Agreement.  The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.


Section 9.12       Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof.
 
Section 9.13       Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto.  No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Share Exchange
Agreement as of the date first above written.
 

 
MOXIAN GROUP HOLDINGS, INC.
       
By:
/s/ Liew Kwong Yeow
 
Name:
Liew Kwong Yeow
 
Title:
CEO and Director
       
MOXIAN GROUP LIMITED
       
By:
/s/ Cheng Chor Kiu, Lawrence
 
Name:
Cheng Chor Kiu, Lawrence
 
Title:
Director
       
MOXIAN HOLDER:
       
MEDICODE GROUP LIMITED
       
By:
/s/ Cheng Chor Kiu, Lawrence
 
Name:
Cheung Chor Kiu, Lawrence
 
Title:
Director

 
 
15

--------------------------------------------------------------------------------